DETAILED ACTION

Response to Amendment
Applicant’s amendment and response, submitted March 17, 2022, has been reviewed by the examiner and entered of record in the file. Claims 17-22 are canceled, and claims 23 and 26-28 are amended.
As set forth in the office action of December 17, 2021, the non-elected species of senolytic agents encompassed by claims 23-25 and 28 other than fisetin remain withdrawn from consideration.

Previous Claim Rejections - 35 USC § 112
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 23-28 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the term "elevated.”
4.	Upon further consideration of Applicant’s amendments to claim 23 to clarify the comparison of MCP-1 levels, the previous indefiniteness rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 23-28 were previously rejected under 35 U.S.C. 103 as being unpatentable over Maher, Pamela, Genes Nutr. 2009 in view of Wyss-Coray et al, U.S. 2013/0040844 A1.
	Amended claim 23 is directed to a method for slowing the progression of biological aging, wherein said method comprises administering a composition comprising a senolytic agent (more specifically, fisetin (claims 26 and 27)) to a mammal having a chronological age and identified as having a biological age based at least in part on a comparison of the level of circulating MCP-1 of said mammal to a standard scale of average circulating MCP-1 levels from healthy mammals of different chronological ages, wherein said biological age is greater than said chronological age of said mammal.  

	Maher teaches that “fisetin has the ability to reduce the age-related decline in brain function,” and suggests the therapeutic value of fisetin for slowing the progression of aging, i.e. “[fisetin] might have therapeutic value as a multifactorial treatment to delay the decline in both cognitive and motor functions that is one of the characteristics of normal aging. These results also suggest that fisetin has the potential to reduce the impact of age-related neurodegenerative diseases, especially those associated with cognitive deficits such as AD,” [emphasis added] (Abstract and page 305, left column, lines 5-11).
	However, Maher does not teach first identifying the aged patient to be treated as having elevated MCP-1 levels.  
	Yet, Wyss-Coray et al. teach methods of diagnosing subjects with age-related diseases or disorders based on increased expression of biomarkers, specifically naming MCP-1, “increased expression of which has been shown to be associated with increase in biological aging process” [emphasis added] (paragraph [0046]).  Wyss-Coray et al. disclose a method of determining biological age using 1-4 biomarkers, specifically MCP-1 and teaches that “increased concentrations of … MCP-1 in blood plasma of older age group compared to a younger age group correlate with declined neurogenesis with aging. Hence quantitative values, such as concentrations of protein biomarker, can be used to compare the concentration of a biomarker level from a subject to a reference concentration of the biomarker to diagnosis and/or monitor the progress of the age-associated disorder or disease,” (paragraph [0109]), paragraph [0139]).
 	Wyss-Coray et al. teach the comparison of circulating biomarker levels to a standard scale of average circulating biomarker levels (wherein the biomarker can be MCP-1), i.e., “[f]or age-associated disorder/disease diagnosis or risk prediction methods, a "reference value" is typically a predetermined reference level, such as an average or median of levels obtained from a population of healthy subjects that are in the chronological age group matched with the chronological age of the tested subject” (paragraph [0132]). In particular, Wyss-Coray et al. teach a method comprising “comparing a level of at least one biomarker in a biological fluid sample from the subject to a reference level of said at least one biomarker from a population of healthy subjects having normal cell activity of the chronological age matched group,” [emphasis added] (wherein the biomarker can be MCP-1) (paragraph [0147]). Thus Wyss-Coray et al. disclose the limitation of biological age, “based at least in part on a comparison of the level of circulating MCP-1 of said mammal to a standard scale of average circulating MCP-1 levels from a healthy mammals.”  Wyss-Coray et al. discuss having the chronological age of said subject in paragraph [0083].
	Accordingly, in practicing the method of Maher, in order to identify the patient as being in need of treatment for biological aging via administration of fisetin, it would have first been obvious to measure circulating levels of MCP-1 which, as taught by Wyss-Coray et al. serve as a biomarker for biological aging that is greater than the chronical age of said patient.
​	As such, claims 23, 26 and 27 are prima facie obvious.

	Claim 24 is drawn to the method of claim 23, wherein the mammal is a human. 
	Wyss-Coray et al. additionally teach wherein said mammal is a human (see paragraph [0017]), i.e. "[i]n some aspects, the subject is a human subject.”
	 As such claim 24 is prima facie obvious.

	Claim 25 is drawn to the method of claim 23, wherein said human has a chronological age that is over 55 years.
	Wyss-Coray et al. additionally teach wherein said human has a chronological age that is over 55 years (see paragraph [0083]), i.e. "[f]or example samples may be grouped into different age groups with an interval of ages between succeeding age groups being anywhere from 1 year to 50 years. For example, samples may be grouped into chronological age groups of 21-30, 31-40, 41-50, 51-60, 61-70, 71-80, 81-90, 91-100 years").
	As such, claim 25 is prima facie obvious.
	
	Claim 28 is drawn to the method of claim 23, wherein said biological age is at least about 10 percent greater than said chronological age.
	Regarding the percent difference of biological age vs chronological age, the recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention. In this case, identifying the percent difference of biological age relative to chronological age does not change the method of treatment, since increased expression of MCP-1 is known to be implicated with an increase in biological aging, as demonstrated by Wyss-Coray et al. (see Abstract). The discovery of a change in the levels of circulating MCP-1 does not render novel the known method of administering fisetin to slow the progression of aging in a subject in need thereof. 
	A person of ordinary skill in the art would know that comparing the levels of certain biomarkers in a subject in need thereof is beneficial towards improved and effective treatments and the same applies to the feature defined in claim 28 of the present application. Therefore, a method of administering fisetin to a subject having a chronological age and in need of treatment for biological aging and having a biological age determined by increased level of circulating MCP-1 relative to a standard of average circulating MCP-1 levels, wherein the biological age is at least 10% greater than the chronological age, is not considered inventive as it would be obvious to measure certain biomarkers before initiating therapy with a senolytic drug to achieve optimal results.
	As such claim 28 is prima facie obvious.




	
Response to Arguments
6.	Applicant traverses the obviousness rejection of Maher in view of Wyss-Coray et al.  Applicant argues that “to further prosecution, however, independent claim 1 was amended herein to recite that the mammal is a mammal having a chronological age and identified as having a biological age based at least in part on a comparison of the level of circulating MCP-1 of the mammal to a standard scale of average circulating MCP-1 levels from healthy mammals of different chronological ages. At no point does the combination of cited references teach or suggest that a person having ordinary skill in the art should carry out such a method. In fact, the combination of cited references does not teach or suggest any method that involves identifying a mammal's biological age based at least in part on a comparison of the level of circulating MCP-1 of the mammal to a standard scale of average circulating MCP-1 levels from healthy mammals of different chronological ages.” (Applicant’s Remarks, page 2). 

	Applicant's arguments have been fully considered but they are not persuasive. 
	As Wyss-Coray et al. teach a method comprising “comparing a level of at least one biomarker in a biological fluid sample from the subject to a reference level of said at least one biomarker from a population of healthy subjects having normal cell activity of the chronological age matched group,” [emphasis added] (wherein the biomarker can be MCP-1) (paragraph [0147]). Thus Wyss-Coray et al. disclose the limitation of biological age, “based at least in part on a comparison of the level of circulating MCP-1 of said mammal to a standard scale of average circulating MCP-1 levels from a healthy mammals.”	
	Accordingly, the previous obviousness rejection is maintained.

Conclusion
7.	In conclusion, claims 23-28 are pending in the application. Claims 23-28 are rejected. No claim is allowable.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611